Title: To George Washington from Richard Peters, 25 May 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office May 25th 1781
                        
                        You will lay up, at the following Posts, Provisions for Three Thousand Men for five Days at each Post. These
                            Provisions, are for the use of the Convention Prisoners & their Guards on their Route from Virginia to Rutland in
                            Massachusetts Bay. If the Magazines of the United States will not afford the Supplies, you will call on the Executives of
                            the Several States for Provisions in Part of their Quotas to the Amount required. The Route of these Troops is directed to
                            be thro’ Frederick Town in Maryland, York Town in Pennsylvania, Reading by the Way of Anderson’s Ferry, Bethlehem
                            & Easton in the Same State; Sussex Court House in New Jersey, Fishkill, New berg in New York, Springfield in
                            Massachusetts. Rutland being the Place of their Destination two Months Provisions should be laid up at this Place
                            & Supplies kept up from Time to Time during their remaining at the Post. You will take immediate Measures for
                            carrying these Orders into Execution & appoint a proper Person to Superintend the laying up the Provisions at each
                            Post in due Season that no Delays may happen on the March. You will give to the Person, so appointed, proper Instructions
                            for his conduct thro’ the whole of the Route & inform Colo. James Wood now at Frederick Town in Maryland, who is
                            appointed to Command the Guards & take charge of the Prisoners, of the Person appointed & the Measures you
                            take for the Supply of the Troops. If any of the Posts on the Route should be found inconvenient you are at Liberty to
                            vary the Route with the Concurrence of Colo. Wood. If live Cattle could be had it will be best to procure a Number to
                            drive on with the Troops to be used in Cases of Exigency. We are Sir, Your obed. Servts
                        
                            (Signed) Richard Peters By order

                        
                    